                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                          CASE NO.: 3:16cr37/MCR/EMT
                                                      3:19cv40/MCR/EMT
THOMAS M. JACKSON, JR.

                                      /

                                          ORDER

        The chief magistrate judge issued a Report and Recommendation on April 13,

2021.        ECF No. 71.   The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The chief magistrate judge’s Report and Recommendation, ECF No.

71, is adopted and incorporated by reference in this Order.
                                                                   Page 2 of 2

       2.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 8th day of July 2021.




                                            s/ M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No.: 3:16cr37/MCR/EMT; 3:19cv40/MCR/EMT
